Citation Nr: 0509744	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for dental trauma to tooth number 19 has 
been received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran's active military service from August 1972 to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held in November 2004, before the undersigned 
in Waco, Texas, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  


FINDINGS OF FACT

1.  In a February 1990 decision, the Board denied service 
connection for dental trauma to tooth number 19. 

2.  The new evidence submitted since the February 1990 Board 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1990 Board decision, which denied service 
connection for dental trauma to tooth number 19, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since the Board's February 1990 
decision is not new and material; thus, the claim of service 
connection for dental trauma to tooth number 19 is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  While 
some duties to notify and assist are, nonetheless, owed the 
veteran, the Board finds that all notification and 
development action needed to render a fair decision on the 
petitions to reopen has been accomplished.  In this regard, 
the RO advised the veteran, in a letter dated in February 
2002, of what information and evidence was needed to 
substantiate his claim.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was told that it 
was his responsibility to support the claim with appropriate 
evidence.  The statement of the case also notified the 
veteran of the information and evidence needed to 
substantiate the claim.  The December 2002 statement of the 
case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  The notice letter was provided 
prior to the RO's adjudication of this issue in June 2002.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination is not necessary in this 
case because the veteran has not provided evidence to 
corroborate his claim that he incurred dental trauma to tooth 
number 19 during service.  As will be explained in more 
detail below, the Board finds that further development is not 
needed in this case with respect to the issue on appeal 
because there is sufficient evidence to decide the claim.  In 
any event, 38 C.F.R. § 3.159(c)(4) does not apply to claims 
to reopen previously denied claims.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and material evidence

The record shows that in a February 1990 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for dental trauma to tooth number 19.  The rating 
decision therefore became final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 
20.302, 20.1103.  

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted, "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for dental trauma to tooth number 19 was received 
in February 2002, and evidence has been received in support 
of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments apply to claims 
that filed after that date, as in this case.  Therefore, the 
Board will apply the amended regulation.  

This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2004). 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R.  § 3.156(a) (2004). 

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In the February 1990 decision, the Board found that the 
veteran's service dental records did not document any dental 
trauma and no dental treatment with respect to tooth number 
19.  The Board further found that the first post-service 
indication of any possible dental trauma of the left lower 
jaw was in July 1976, when the veteran first claimed that he 
had injured his lower left jaw.  

In the present case, subsequent to the February 1990 
decision, additional evidence was added to the record 
including a large amount of VA treatment records and the 
testimony provided by the veteran at personal hearings held 
in April 2002 before a hearing officer at the RO and in 
November 2004 before the undersigned.  

The Board finds that new and material evidence has not been 
received. The evidence submitted since the Board's February 
1990 decision does not address or show that the veteran 
injured his jaw during service.  Furthermore, it does not 
show that tooth number 19 was treated or extracted during 
service.

The Board finds that while most of this evidence is new, none 
of it is material as defined by the applicable regulatory 
provision set forth above.  Essentially, the recent VA 
treatment records show continuing treatment for medical 
issues other than the veteran's teeth.  Moreover, these 
records are dated nearly 30 years after he was discharged 
from service.  They are not relevant with respect to whether 
tooth 19 was extracted during service.

The hearing transcripts documenting the veteran's April 2002 
testimony before a hearing officer at the RO, and his 
November 2004 testimony before the undersigned, show that the 
veteran contends that the service dental records are 
incorrect.  He maintains that tooth number 19 was extracted 
during service, and not tooth number 12.  The service dental 
records show that tooth number 12 was extracted in September 
1972.  

The veteran's testimony is essentially redundant of those 
contentions considered at the time of the prior denial and to 
the extent that any of the testimony may be considered new, 
the Board finds that such testimony cannot be considered 
"material" since when it is viewed by itself or when 
considered with previous evidence of record, such evidence 
cannot be considered competent medical evidence that is 
necessary to substantiate the claim.  The service medical 
records show that tooth number 12 was removed during service 
in September 1972.  There is no medical evidence to 
corroborate the veteran's belief that another tooth was 
damaged due to trauma or was removed during service, instead 
of tooth number 12.  According to a dental record received in 
March 1989, which was of record when the Board denied the 
claim in its February 1990 decision, teeth numbers 12 and 19 
were missing. 

To the extent that the veteran offers his own statements to 
prove that the service dental records are incorrect and that 
tooth number 19 was extracted during service and not tooth 
number 12, as a layperson, he is not capable of opining on 
matters requiring medical knowledge, such as medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(a layperson is generally not capable of opining on matters 
requiring medical knowledge).  Such testimony in and of 
itself is not sufficient to reopen a previously denied claim 
for service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).

Like the evidence of record at the time of the Board's 
February 1990 decision, the record still does not contain any 
competent evidence that the veteran incurred dental trauma to 
tooth number 19 during service.  

As such, the newly submitted evidence is not material because 
it does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  Consequently, the record does not 
contain new and material evidence to reopen the claim. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156(a) (2004).

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for dental trauma to 
tooth number 19 is not reopened.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


